UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest event Reported): October 15, 2012 Xplore Technologies Corp. (Exact name of registrant as specified in its charter) Delaware 000-52697 26-0563295 (Stateorotherjurisdictionof incorporationororganization) (CommissionFileNo.) (I.R.S.Employer IdentificationNo.) 14000 Summit Drive, Suite 900 Austin, Texas 78728 (Address of Principal Executive Offices) (512) 336-7797 Registrant’s Telephone Number, Including Area Code: Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On October 15, 2012, Xplore Technologies Corp. (the “Company”) issued a press release entitled “Xplore Announces $2.2 Million in Purchase Orders”, a copy of which is hereby filed as Exhibit 99.1 and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Press release dated October 15, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Xplore Technologies Corp. Date: October 15, 2012 /s/ Michael J. Rapisand Michael J. Rapisand Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press release dated October 15, 2012.
